UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SHANGGANG FENG, on his own behalf and on behalf
of others similarly situated,

 

Plaintiff,
-against- ORDER
KELAI CORP. doing business as JEF CHINESE; FAN ©: ;
YANG; JAY HUANG; LAN “DOE”: and QIN “DOE”, : 18 Civ. 12329 (GBD)

Defendants.

GEORGE B. DANIELS, United States District Judge:

On December 26, 2019, Plaintiff filed a letter motion to compel discovery from
Defendants. (ECF No. 40.) Subsequently, Plaintiff informed this Court by letter dated January 5,
2020 that the Defendants have complied with Plaintiff's discovery request, and as such, the
December 26, 2019 motion is moot. The Clerk of Court is directed to close the motion,

(ECF No. 40), accordingly.

Dated: New York, New York SO ORDERED.

January 6, 2020 -
GHORGE B DANIELS
ited es District Judge

 

 

 

 
